Citation Nr: 1757411	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-47 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel













INTRODUCTION

The Veteran served on active duty from December 1951 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective March 30, 2016.  A subsequent May 2017 rating decision continued the noncompensable evaluation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's hearing loss is manifested by puretone threshold averages no higher than 46 decibels (dB) in the right ear and 53 dB in the left ear, and speech recognition scores no lower than 92 percent in the right ear and 70 percent in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been satisfied. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code (DC) 6100 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (extending this practice even to claims that do not involve initial ratings).

The Veteran's service-connected bilateral hearing loss is currently rated as zero-percent disabling under 38 C.F.R. § 4.85, DC 6100. In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 38 C.F.R. § 4.85, DC 6100. The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness. See id.

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test. Id. Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test. The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. See id. The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test. Id. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss. Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).

There are alternative criteria for certain exceptional patterns of hearing loss. Specifically, if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 dB or more, an evaluation will be based either on Table VI or Table VIA in 38 C.F.R. § 4.85, whichever results in a higher evaluation. 38 C.F.R. § 4.86(a) (2017). Each ear will be evaluated separately. Id. 

When the puretone threshold is 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIA under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

Turning to the evidence of record, a June 2016 VA examination report reflects a puretone threshold average of 44 dB in the right ear, and 51 dB in the left ear. Speech recognition testing yielded scores of 92 percent for both ears.

A May 2017 VA examination report shows that the right ear had a puretone threshold average of 46 dB, and a speech discrimination score of 92 percent. The left ear had a puretone threshold average of 53 dB, and a speech discrimination score of 70 percent.

To determine the appropriate rating for the Veteran's hearing loss, the above values are applied to Table VI. See 38 C.F.R. § 4.85. With respect to the right ear, the point where a puretone threshold average of 46 dB (the highest of record during the pendency of this claim) intersects with a speech discrimination score of 92 percent (the lowest of record) yields a numeric designation of I. With respect to the left ear, the point where a puretone threshold average of 53 dB (the highest of record) intersects with a speech discrimination score of 70 percent (the lowest of record) also yields a numeric designation of V. The point where designations I and V (as derived from Table VI) intersect on Table VII yields a 0 percent or noncompensable rating under DC 6100. See 38 C.F.R. § 4.85. Accordingly, the criteria for a compensable rating have not been demonstrated by a mechanical application of the rating schedule.

The Veteran's puretone thresholds shown in the VA examination reports do not reflect the exceptional patterns of hearing loss described in the rating schedule. See 38 C.F.R. § 4.86. Therefore, the alternative rating criteria do not apply. See id.

The Board has considered the Veteran's description of his difficulties with hearing. The Board does not doubt that the Veteran's hearing loss causes him considerable challenges. The Board sincerely empathizes with the Veteran, but is bound to apply the applicable rating criteria. For the reasons explained above, the criteria for compensable rating are not satisfied. Because there is no evidence showing that his hearing loss has satisfied the criteria for a compensable rating at any point during the appellate period, staging is not warranted. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). The functional effects of the Veteran's difficulty hearing and understanding speech in various contexts are contemplated by the rating schedule. See Doucette v. Shulkin, 28 Vet. App. 366, 369, 371 (2017). Therefore, the claim does not warrant referral for extraschedular consideration. See id.

In sum, the Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for a compensable rating at any point during the pendency of this claim. Accordingly, the benefit-of-the-doubt rule does not apply. See 38 U.S.C. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


